                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                              UNITED STATES DISTRICT COURT                       February 08, 2019
                               SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

FELIPE SOTELO, et al.,                           §
                                                 §
       Plaintiffs,                               §
VS.                                              §   CIVIL ACTION NO. 1:18-CV-00007
                                                 §
NANCY A. BERRYHILL, et al.,                      §
                                                 §
       Defendants.                               §

                                             ORDER

       On January 18, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 83). No party has filed any objections. The Court ADOPTS the Report

and Recommendation and it is:

       ORDERED that Plaintiff Felipe Sotelo’s petition to set aside the Commissioner’s

decision is GRANTED, and this matter is remanded to the Commissioner for further

proceedings consistent with this decision;

       ORDERED that all discrimination claims are DISMISSED without prejudice as moot;

and

       ORDERED that all claims made under the Privacy Act be DISMISSED without

prejudice for failure to state a claim upon which relief can be granted.

       SIGNED this 8th day of February, 2019.


                                                  _________________________________
                                                  Fernando Rodriguez, Jr.
                                                  United States District Judge




1/1
